Title: From Benjamin Franklin to William Strahan, 24 September 1764
From: Franklin, Benjamin
To: Strahan, William



Dear Mr. Strahan,
Philada. Sept. 24. 1764
I wrote to you of the first Instant, and sent you a Bill for £13 and a little List of Books to be bought with it. But as Mr. Becket has since sent them to me, I hope this will come time enough to countermand that Order. The Money, if you have receiv’d it, may be paid to Mrs. Stevenson, to whom we have wrote for sundry Things.
I thank you for inserting the Messages and Resolutions intire. I believe it has had a good Effect; for a Friend writes me, that “it is astonishing with what Success it was propagated in London by the Proprietaries, that the Resolutions were the most indecent and undutiful to the Crown, &c. so that when he saw them, having before heard those Reports, he could not believe they were the same.”
I was always unwilling to give a Copy of the Chapter, for fear it should be printed, and by that means I should be depriv’d of the Pleasure I often had in amusing People with it. I could not however refuse it to two of the best Men in the World, Lord Kaims and Mr. Small, and should not to the third, if he had not been a Printer. But you have overpaid me for the Loss of that Pleasure, by the kind things you have so handsomely said of your Friend in the Introduction.
You tell me, that the Value I set on your political Letters, is a strong Proof that my Judgment is on the Decline. People seldom have Friends kind enough to tell them that disagreable Truth, however useful it might be to know it. And indeed I learn more from what you say than you intended I should; for it convinces me that you have observ’d that Decline for some time past in other Instances, as ”tis very unlikely you should see it first in my good Opinion of your Writings—but you have kept the Observation to yourself—till you had an Opportunity of hinting it to me kindly under the Guise of Modesty in regard to your own Performances. I will confess to you another Circumstance that must confirm your Judgment of me, which is, that I have of late fancy’d myself to write better than ever I did; and farther, that when any thing of mine is abridg’d in the Papers or Magazines, I conceit that the Abridger has left out the very best and brightest Parts. These, my Friend, are much stronger Proofs; and put me in Mind of Gil Blas’s Patron, the Homily-maker.
I rejoice to hear that Mrs. Strahan is recovering, that your Family in general is well, and that my little Woman in particular is so, and has not forgot our tender Connection. The Enlarging of your House, and the Coach House and Stables you mention, make me think of living with you when I come; for I love Ease more than ever; and, by daily using your Horses, I can be of Service to you and them, by preventing their growing too fat, and becoming restif.
Mrs. Franklin, and Sally, join in best Wishes for you and all yours, with Your affectionate
B Franklin


Dear Sir,
I wrote a few Lines to you by this Opportunity, but omitted desiring you to call on Mr. Jackson of the Temple, and pay him for the Copying a Manuscript he sent me, which he paid the Stationer for doing on my Account. Yours affectionately
Wm: Franklin

 
Addressed: To / Mr William Strahan / Printer / Newstreet, Shoe Lane / London.
